ORDER
The South Carolina Board of Paralegal Certification (the Board) has requested the Court approve several amendments to the regulations that govern the process to certify a person as a South Carolina Certified Paralegal. Those regulations are contained in Appendix H to Part IV, SCACR, and are governed by Rule 429, SCACR.
We grant the Board’s request to amend Section IX(A)(2) of Appendix H to add another method for certification by obtaining the Professional Paralegal designation offered by the National Association for Legal Professionals (NALS).
*515We also grant the Board’s request to amend Section XV of Appendix H, with some modifications, to permit sponsors of Continuing Paralegal Education Programs to seek accredited status and permit Certified Paralegals to seek accreditation and teaching credit for Continuing Paralegal Education Programs where sponsors have not sought accreditation.
We deny the Board’s request to amend Appendix H to permit a person to be certified by experience.
Appendix H is amended as set forth in the attachment to this Order. These amendments are effective immediately.
/s/Donald W. Beatty, C.J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
/s/John Cannon Few, J.
/s/George C. James, Jr,, J.